Citation Nr: 0212933	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  00-13 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel



INTRODUCTION

The appellant served on active duty from May to July 1979.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) at North Little Rock, 
Arkansas.  That decision denied a petition to reopen a claim 
of entitlement to service connection for schizophrenia.  


FINDINGS OF FACT

1.  A September 1997 Board decision denied service connection 
for a schizophrenia.  

2.  The evidence added to the record subsequent to the 
Board's September 1997 denial is cumulative, redundant, and 
not, by itself or in connection with the evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1. The Board's September 1997 decision denying entitlement to 
service connection for schizophrenia is final.  38 U.S.C.A. 
§ 7104(b) (West 1991 & Supp. 2001); 38 C.F.R. § 20.1100(a) 
(2001).

2. The evidence added to the record subsequent to the Board's 
September 1997 decision is not new and material; the claim is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. § 3.156(a) (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO has determined that the new and material standard 
applies to the appellant's claim for service connection for 
schizophrenia.  The Board has an obligation to make an 
independent determination of its jurisdiction regardless of 
findings or actions by the RO.  Rowell v. Principi, 4 Vet. 
App. 9, 15 (1993); Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  In September 1997, the 
Board denied a claim for service connection for 
schizophrenia.  That decision is final.  38 U.S.C.A. 
§ 7104(b); 38 C.F.R. § 20.1100(a).  The RO declined to reopen 
the claim in a May 2000 decision, and this appeal ensues from 
that decision.  The Board, therefore, agrees with the RO that 
the new and material standard must be applied in this case.  
Barnett, 83 F.3d 1380 (Fed. Cir. 1996).  

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  However, if the claimant can thereafter 
present new and material evidence, then the claim shall be 
reopened and the former disposition of the claim shall be 
reviewed.  38 U.S.C.A. § 5108.  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998) (expressly rejecting the standard 
for determining whether new and material evidence had been 
submitted sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  In addition, for the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West Supp. 2001); see also 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(b)).  The appellant was notified in the RO's 
May 2000 decision that the evidence did not show that the 
criteria had been met for reopening a claim of service 
connection for schizophrenia on the basis of new and material 
evidence.  That is the key issue in this case, and the rating 
decision, as well as the statement of the case (SOC), and the 
supplemental statements of the case (SSOC's), informed the 
appellant of the relevant criteria.  The Board concludes the 
discussions in the rating decision, SOC and SSOC's sent to 
the appellant informed him of the information and evidence 
needed to substantiate his petition to reopen the claim and 
complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant by making 
reasonable efforts to obtain evidence necessary to 
substantiate the claim.  38 U.S.C. § 5103 (West Supp. 2001); 
see also 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)).  The appellant has not 
referenced any obtainable evidence not of record that might 
aid his request to reopen the claim or that might be 
pertinent to the bases of the denial of such request.  The RO 
repeatedly informed the veteran of the kind and type of 
evidence he needed to submit in order to reopen the claim.  
It was clarified that the specified examples of what would 
constitute new and material evidence sufficient to reopen the 
claim would have to be submitted by him.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187.  Moreover, the appellant has 
taken the opportunity to give exhaustive testimony on his 
claim during a March 2000 hearing at the RO.  This testimony 
is contained in the hearing transcript which has been 
thoroughly reviewed and considered.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

The evidence of record considered in the Board's September 
1997 decision included the service medical and personnel 
records, a report of psychological evaluation when the 
appellant was an inmate based on "SPU" treatment from 
August to October 1983, a report of the appellant's 
hospitalization at Toledo Mental Health Center from November 
1985 to February 1986, an August 1987 "New Commitment 
Psychological Report, November 1991, December 1991 and 
February 1992 reports from M. A. Casillas, M.D., England 
Residential Care facility records in May 1992, a December 
1992 report from Linda Blucker, M.D., Southwest Arkansas 
Counseling and Mental Health Center records dated in July 
1995, a July 1996 report of VA examination, and a report of 
hospital observation and evaluation by VA in September and 
October 1996.  

Received after the 1997 decision by the Board was an August 
1998 report from Southwest Arkansas Counseling and Mental 
Health Center, Inc., and Split Rail Residential Care Facility 
indicating that the appellant had a history of 3 psychotic 
episodes, the first of which occurred in 1983.  He claimed 
that, during the time he was in the Army, he began to hear 
voices, and then he had some problems with his sergeant, 
which resulted in his discharge.  Chronic schizophrenia, 
residual type, in remission, was diagnosed.  In March 2000, 
he was seen again and denied that his voices commanded him to 
hurt himself or others.  He stated that he had always had 
them most of his adult life, beginning when he was in the 
military.  

The appellant personally appeared for a hearing on his appeal 
at the RO in March 2000.  He testified that he had verbal 
encounters with his drill sergeant during active service and 
was subjected to extra work, and mental and physical abuse.  
He felt as if he were singled out.  After two or three weeks 
of dealing with his drill sergeant, he started to lose it.  
He was not allowed to sleep at night.  The drill sergeant 
would come by and kick his locker over and tell him to clean 
it up.  During his last 3 or 4 days on active duty he started 
to hear voices.  He started to have a hard time concentrating 
and remembering things.  When he returned home after 
discharge, everyone who knew him before felt that he had 
changed. They noticed that he was talking to himself.  He was 
hearing voices while he was on his first job after separation 
and this impaired his performance.  He was afraid to tell 
anyone he was hearing voices.  On his second job everybody 
called him crazy.  Some people said that he needed to go to a 
doctor, but he did not go.  Before 1983, he did not see any 
doctor.  

The evidence received since the Board's prior decision is 
essentially identical or cumulative to the evidence that was 
considered in the prior decision.  Nothing new or material in 
support of the claim has been submitted.  The appellant 
claimed on numerous occasions prior to the Board's decision 
that he had started to hear voices during active service.  
The evidence is unchanged that he did not demonstrate 
schizophrenia until 1983, at the earliest, about 4 years 
post-service.  The additional medical evidence submitted only 
tends to confirm that the psychiatric condition was first 
manifested several years after service.  In the absence of 
new and material evidence, his claim is not reopened.  When 
the Board finds that no new and material evidence has been 
submitted, it is bound by an express statutory mandate, found 
in 38 U.S.C.A. §§ 7104(b) and 5108, not to consider the 
merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 5 
(1995) affirmed 83 F.3d 1380 (Fed. Cir. 1996).    



ORDER

New and material evidence not having been submitted, the 
claim for entitlement  to service connection for 
schizophrenia is not reopened and the benefit sought on 
appeal is denied.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

